Picture 1 [c96420180430ex103f59d5b001.jpg]

 

Loan No. 00090497S01

 

 

REVOLVING CREDIT PROMISSORY NOTE

 

 

THIS REVOLVING CREDIT PROMISSORY NOTE (this “Promissory Note”) to the Credit
Agreement dated MAR 29 2018 (the “Credit Agreement”), is entered into as of MAR
29 2018 between COMPEER FINANCIAL, PCA, a federally-chartered instrumentality of
the United States (“Lender”) and HERON LAKE BIOENERGY, LLC, Heron Lake,
Minnesota, a limited liability company (together with its permitted successors
and assigns, the “Borrower”).  Capitalized terms not otherwise defined in this
Promissory Note will have the meanings set forth in the Credit Agreement.

 

SECTION 1.REVOLVING CREDIT COMMITMENT.  On the terms and conditions set forth in
the Credit Agreement and this Promissory Note, Lender agrees to make loans to
the Borrower during the period set forth below in an aggregate principal amount
not to exceed $4,000,000.00, at any one time outstanding (the
“Commitment”).  Within the limits of the Commitment, the Borrower may borrow,
repay and re-borrow.

 

SECTION 2.PURPOSE.  The purpose of the Commitment is to finance the operating
needs of the Borrower.

 

SECTION 3.TERM.  The term of the Commitment will be from the date hereof, up to
and including February 1, 2019, or such later date as Agent may, in its sole
discretion, authorize in writing (the “Term Expiration Date”).  Notwithstanding
the foregoing, the Commitment will be renewed for an additional year only if, on
or before the Term Expiration Date, Agent provides to the Borrower a written
notice of renewal for an additional year (a “Renewal Notice”).  If on or before
the Term Expiration Date, Lender grants a short-term extension of the
Commitment, the Commitment will be renewed for an additional year only if Agent
provides to the Borrower a Renewal Notice on or before such extended expiration
date.  All annual renewals will be measured from, and effective as of, the same
day as the Term Expiration Date in any year.

 

SECTION 4.LIMITS ON ADVANCES, AVAILABILITY, ETC.  The loans will be made
available as provided in Article 2 of the Credit Agreement.

 

SECTION 5.INTEREST.  The Borrower agrees to pay interest on the unpaid balance
of the loan(s) in accordance with the following interest rate option(s):

 

(A)One-Month LIBOR Index Rate.  At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
2.850% (the “LIBOR Margin”) above the higher of: (1) zero percent (0.00%); or
(2) the rate reported at 11:00 a.m. London time for the offering of one
(1)-month U.S. dollars deposits, by Bloomberg Information Services (or any

1

--------------------------------------------------------------------------------

 

HERON LAKE BIOENERGY, LLC

Heron Lake, Minnesota

Promissory Note No. 00090497S01

 

successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by Agent from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first U.S. Banking Day (as
hereinafter defined) in each week, with such rate to change weekly on such
day.  The rate will be reset automatically, without the necessity of notice
being provided to Agent, the Borrower, or any other party, on the first U.S.
Banking Day of each succeeding week, and each change in the rate will be
applicable to all balances subject to this option.  Information about the
then-current rate will be made available upon telephonic request.  For purposes
hereof: (a) “U.S. Banking Day” means a day on which Agent is open for business
and banks are open for business in New York, New York; (b) “Eurocurrency
Liabilities” will have the meaning as set forth in “FRB Regulation D”; and (c)
“FRB Regulation D” means Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.

 

Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Borrower (“Interest Payment
Date”).

 

SECTION 6.PROMISSORY NOTE.  The Borrower promises to repay the unpaid principal
balance of the loans on the Term Expiration Date, as the term may be extended
from time to time.

 

In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.

 

SECTION 7.SECURITY.  The Borrower’s obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided in
Section 2.4 of the Credit Agreement.

 

SECTION 8.FEES.

 

(A) Commitment Fee.  In consideration of the Commitment, the Borrower agrees to
pay to Agent a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.250% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month.  Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

 

(B) Letter of Credit Fee(s):  The Borrower agrees to pay to Agent any fees,
administrative expenses, and other customary charges that Agent may charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
the letter of credit.  In addition, the Borrower agrees to pay to Agent:

 



2

--------------------------------------------------------------------------------

 

HERON LAKE BIOENERGY, LLC

Heron Lake, Minnesota

Promissory Note No. 00090497S01

 

1. Issuance Fee.  Upon the issuance of the letter of credit, an issuance fee
equal to $1,000.00.

 

2. Commission Fee.  A commission fee equal to the LIBOR Margin multiplied by the
face amount of the letter of credit (computed on the basis of a year of 360 days
and actual days elapsed), which fee shall be payable quarterly in arrears on the
20th of each calendar quarter following issuance of the Letter of Credit, and on
the last day of the term of the Commitment.

 

SECTION 9.LETTERS OF CREDIT.  If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Borrower may utilize the Commitment to
open irrevocable letters of credit for its account.  Each letter of credit will
be issued within a reasonable period of time after Agent’s receipt of a duly
completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn under such
letter of credit.  Any draw under any letter of credit issued hereunder will be
deemed a loan under the Commitment and will be repaid in accordance with this
Promissory Note.  Each letter of credit must be in form and content acceptable
to Agent and must expire no later than the maturity date of the Commitment.

 

 

SIGNATURE PAGE FOLLOWS

 

 





3

--------------------------------------------------------------------------------

 

HERON LAKE BIOENERGY, LLC

Heron Lake, Minnesota

Promissory Note No. 00090497S01

 

SIGNATURE PAGE TO PROMISSORY NOTE

 

IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).

 

 

HERON LAKE BIOENERGY, LLC

 

By:/s/ Stacie Schuler

 

Name:Stacie Schuler

 

Title:CFO

 

3/8/18

 

 





4

--------------------------------------------------------------------------------

 

HERON LAKE BIOENERGY, LLC

Heron Lake, Minnesota

Promissory Note No. 00090497S01

 

SIGNATURE PAGE TO PROMISSORY NOTE

 

IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).

 

 

COMPEER FINANCIAL, PCA

 

By:/s/ Erik Moe

 

Name:Erik Moe

 

Title:Manager Syndications & Agency

 

 

 

5

--------------------------------------------------------------------------------